Complaint No. 10-071-1375 and all evidence in State Bar Complaint No.
                   SG12-0672. The record of the hearing demonstrates that Shreve failed to
                   remit client funds, commingled client funds with non-client funds, failed to
                   represent his clients diligently, and failed to communicate with his clients
                   or to respond to the state bar.
                               According to State Bar Complaint No. 10-071-1375, Shreve
                   represented Century-National Insurance Company in a civil action, which
                   settled for $35,000. Shreve received the settlement funds and informed
                   Century-National that he would pay the insured the previously agreed-
                   upon $10,000 and remit the balance to Century-National. He failed to
                   follow through and remit payment to Century-National, and he failed to
                   respond to Century-National's numerous attempts to contact him In
                   addition, Shreve then failed to respond adequately to the State Bar's
                   investigatory communications or to its complaint.'
                                According to State Bar Complaint No. 5012-0672, Shreve
                   represented Farmers Insurance Exchange in a number of subrogation
                   cases. In ten of those cases he failed to diligently prosecute the cases,
                   failed to remit settlement funds to Farmers, failed to communicate, and

                          'In Docket No. 59634 the hearing panel recommended this court
                   disbar Shreve based on State Bar Complaint No. 10-071-1375. Because
                   Shreve failed to participate in the disciplinary proceedings, the panel
                   entered its findings and recommendation by default. While the
                   recommendation was pending in this court, Shreve submitted a request for
                   a remand to allow the panel to consider mitigating factors. The panel
                   indicated its willingness, and the state bar indicated that additional
                   allegations against Shreve were forthcoming We remanded for resolution
                   of all the issues. Based on the court's decision in this matter today, the
                   proceedings pending against Shreve in Docket No. 59634 are resolved and
                   closed.



SUPREME COURT
         QF
      NEVADA
                                                         2
(C)) (&47I    a;
                failed to respond to attempts at contact and resolution. Farmers sued
                Shreve in district court, Shreve failed to participate in the litigation, and
                Farmers obtained a default judgment against Shreve. The State Bar
                alleged violations of the Rules of Professional Conduct with respect to the
                subrogation cases, Shreve's failure to respond to the Farmers lawsuit, and
                his failure to respond to the State Bar.
                            In total, the hearing panel made findings that with respect to
                Farmers, Shreve committed seven violations of RPC 1.1 (competence), one
                violation of RPC 1.2 (scope of representation), seven violations of 1.3
                (diligence), ten violations of RPC 1.4 (communication), five violations of
                RPC 3.2 (expediting litigation) one violation of RPC 3.4 (fairness to
                opposing party and counsel), one violation of RPC 8.1 (bar admission and
                disciplinary matters), and 12 violations of RPC 8.4 (misconduct).
                            The panel found that Shreve had no disciplinary record prior
                to the proceedings in Complaint No. 10-071-1375 and that he suffered
                emotional problems during the time frame at issue due to significant life
                events. In addition, he had a history of good character and reputation and
                showed substantial remorse. On the other hand, he failed to remit his
                client's funds until four years after he received them, and did so only after
                the panel had issued its initial findings of fact and conclusions of law and
                recommendation for disbarment. The panel found the following four
                aggravators: (1) prior disciplinary offenses, based on Complaint No. 10-
                071-1375; (2) a pattern of misconduct; (3) multiple offenses; and (4)
                substantial experience in the practice of law.
                            The findings and recommendations of a disciplinary board
                hearing panel, though persuasive, are not binding on this court.        In re
                Stuhff, 108 Nev. 629, 633, 837 P.2d 853, 855 (1992). The automatic review

SUPREME COURT
     OF
   NEVADA
                                                       3
(03 1947k e
                 of a panel decision recommending a suspension is conducted de novo,
                 requiring the exercise of independent judgment by this court.       Id.; SCR
                 105(3)(b). The panel's findings must be supported by clear and convincing
                 evidence. SCR 105(2)(e); In re Drakulich, 111 Nev. 1556, 1566, 908 P.2d
                 709, 715 (1995). In determining the proper disciplinary sanction, this
                 court considers four factors: (1) the duty violated, (2) the lawyer's mental
                 state, (3) the potential or actual injury caused by the lawyer's misconduct,
                 and (4) the existence of aggravating or mitigating circumstances. In re
                 Lerner, 124 Nev. 1232, 1246, 197 P.3d 1067, 1077 (2008) (citing American
                 Bar Association Standards for Imposing Lawyer Sanctions 3.0,
                 Compendium of Professional Responsibility Rules and Standards,           344
                 (1999)). The primary objective of attorney discipline is not further
                 punishment of the attorney, but rather protection of the public and
                 protection of the public's confidence in the legal profession.   State Bar of
                 Nevada v. Claiborne, 114 Nev. 115, 129, 756 P.2d 464, 473 (1988).
                             We conclude that the record before us demonstrates that
                 Shreve committed the misconduct and violations of the Rules of
                 Professional Conduct as found by the hearing panel. The panel's
                 recommendation is an appropriate sanction.
                             Accordingly, attorney Don Shreve, Jr. is hereby suspended
                 from the practice of law for five years, effective January 30, 2014. Before
                 he may petition for reinstatement pursuant to SCR 116, Shreve must take
                 and pass the Nevada bar exam and the Multistate Professional
                 Responsibility Exam and pay restitution to Farmers Insurance Exchange.




SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A    e
                Shreve is ordered to pay the costs of the disciplinary proceedings against
                him within 90 days. See SCR 120. The parties shall also comply with the
                applicable provisions of SCR 115 and SCR 121.1.
                              It is so ORDERmv.



                                        Gibbons


                                                                                    J.
                Pickering                                Hardesty



                Parraguirre



                Cherry                                   Saitta


                cc: David A. Cl rk, Bar Counsel
                     Jeffrey A. Albregts, Chair, Southern Nevada Disciplinary Board
                     Kimberly K. Farmer, Executive Director, State Bar of Nevada
                     Michael J. Warhola, LLC
                     Perry Thompson, Admissions Office, United States Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                    5
(0) 194/A